Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This non-final Office action responds to claims submitted June 11, 2020.
Applicants added claims 21-24 and further amended claims 1, 5-7, 9, 11, 15-17, and 19.  Thus, claims 1-24 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 19, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson (Pub. No. 2016/0381171).
With respect to claim 1: Anderson discloses a mobile device (See at least Figure 2; Paragraph 0017: “Computing device 100 may include any number and type of data processing devices….  Computing device 100 may include mobile computing devices serving as communication devices, such as cellular phones including smartphones, personal digital assistants (PDAs)….”  See also Paragraph 0023: “For example, computing device 100 may include any number and type of computing devices, such as server computers, desktop computers, laptop computers, mobile or wearable computers, such as tablet computers, smartphones, smartcards, wearable glasses, smart jewelry, smart clothing items, etc.”) comprising: 
	(a)	a memory in which at least one program is stored (See at least Paragraphs 0073-0074: “Computing system 500 may further include random access memory (RAM) or other dynamic storage device 520 (referred to as main memory), coupled to bus 505 and may store information and instructions that may be executed by processor 510….  Computing system 500 may also include read only memory (ROM) and/or other storage device 530 coupled to bus 505 that may store static information and instructions for processor 510.”);
	(b)	at least one communicator configured to exchange data with an external device and a server (See at least Paragraph 0020: “FIG. 2 illustrates a real-time media play and interactive communication mechanism 110 according to one embodiment.  In one embodiment, media mechanism 110 may include any number and type of components, such as (without limitation): detection / reception logic 201; See also Paragraph 0063: “Communication / compatibility logic 213 may be used to facilitate dynamic communication and compatibility between computing device 100 and personal devices 260A-260C, media source(s) 250, etc., and number and type of other computing devices….”  Examiner asserts the “real-time media play and interactive communication mechanism 110” is a communicator.);
	(c)	a processor configured to provide content about the external device by executing the at least one program, wherein the at least one program comprises instructions to perform (See at least Paragraph 0018: “Computing device 100 further includes one or more processors 102, memory devices 104….”  See also Paragraph 0073: “Computing system 500 includes bus 505 … and processor 510 coupled to bus 505 that may process information.”  See also Paragraph 0125: “Some embodiments pertain to Example 24 includes a system comprising a storage device having instructions, and a processor to execute the instructions to facilitate a mechanism to perform one or more operations comprising: seeking one or more personal devices accessible to one or more users; presenting media contents….”):
	(d)	receiving, from the at least one communicator, an identifier regarding the external device and an identifier regarding a user input that is input to the external device from the external device (See at least Figure 2: Anderson further teaches the “real-time media play and interactive communication mechanism 110” includes detection / reception logic.  See also Paragraph 0035: “Similarly, toys 260A-260C may be detected by detection/reception logic 201 which then provides the See also Paragraph 0053: “In one embodiment, toys 260A-260C may include identification logic 279 to communicate or report identification (ID) for each toys 260A-260C, where each ID may correspond to a character in the TV show and as it relates to toys 260A-C.  Further, each toy 260A-260C and its add-on attachments may include an embedded ID tag, such as Radio Frequency ID (RFID) tag, which may be known to identification logic 279 and used by detection / reception logic 201 for identification and verification purposes.”  Examiner further asserts that an add-on attachment that includes an embedded ID tag is “an identifier regarding a user input that is input to the external device.”);
	(e)	transmitting the identifier regarding the external device and the identifier regarding the user input to the server (See at least Paragraph 0026: “In one embodiment, media source(s) 250 may include one or more repositories or data sources or databases to obtain, communicate, store, and maintain any amount and type of data (e.g., media, scene templates, metadata, real-time data, historical contents, user and/or device identification and other information, resources, policies, criteria, rules and regulations, upgrades, etc.).”  See also Paragraph 0050: “In some embodiment, context / environment logic 205 along with one or more capturing / sensing components 221 may be used to detect, monitor, and collect any amount and type of data (such as data associated with behavior, context, environment, etc.) relating to toys 260A-260C and See also Paragraph 0053: “In some embodiments, these IDs may be stored or maintained at media source(s) 250 and/or one or more databases or storage devices associated with computing device 100.  Further, for example, media buffer logic 211 of media mechanism 110 may be used to facilitate storage and communication of these IDs between toys 260A-C, computing device 100, and media source(s) 250.”  Examiner notes the preceding passages teach the received IDs are communicated to the media source(s).  Furthermore, examiner also asserts that an add-on attachment that includes an embedded ID tag is “an identifier regarding a user input that is input to the external device.”);
	(f)	receiving content about the external device and the user input from the server, based on the identifier regarding the external device and the identifier regarding the user input and displaying the received content on a screen (See at least Paragraph 0022: “In one embodiment, media source(s) 250 may offer or provide media contents 251, such as media, metadata, and scene templates, etc., to be communicated, over communication medium 240, to media mechanism 110 through one or more components, such as detection/reception logic 201, media buffer logic 211, communication / compatibility logic 213.”  See also Paragraph 0024: “As illustrated and in one embodiment, media source(s) 250 may be separately and remotely located (e.g., cable headend/broadcaster, broadcast channel, server computer, etc.) while staying in communication with media mechanism 110 at a computing device 100 over communication medium 240.”  See also Paragraph 0048:“In one embodiment, media See also Paragraph 0102: “Some embodiments pertain to Example 1 that includes an apparatus to facilitate media play and real-time interaction with smart physical objects, comprising one or more capturing/sensing components to facilitate seeking of one or more personal devices accessible to one or more users; one or more output components to present media contents….”  See also Paragraph 0107.  Examiner submits the “content about the external device” element broadly includes media content (as described in Anderson) under the broadest reasonable interpretation of the claim.).
With respect to claim 9: Anderson discloses a mobile device (See at least Figure 2; Paragraph 0017: “Computing device 100 may include any number and type of data processing devices….  Computing device 100 may include mobile computing devices serving as communication devices, such as cellular phones including smartphones, personal digital assistants (PDAs)….”  See also Paragraph 0023: “For example, computing device 100 may include any number and type of computing devices, such as server computers, desktop computers, laptop computers, mobile or wearable computers, such as tablet computers, smartphones, smartcards, wearable glasses, smart jewelry, smart clothing items, etc.”) comprising: 
	(a)	a memory in which at least one program is stored (See at least Paragraphs 0073-0074: “Computing system 500 may further include random access memory (RAM) or other dynamic storage device 520 (referred to as main memory), coupled to bus 505 and may store information and instructions that may be executed by processor 510….  Computing system 500 may also include read only memory (ROM) and/or other storage device 530 coupled to bus 505 that may store static information and instructions for processor 510.”);
	(b)	at least one communicator configured to exchange data with an external device and a server (See at least Paragraph 0020: “FIG. 2 illustrates a real-time media play and interactive communication mechanism 110 according to one embodiment.  In one embodiment, media mechanism 110 may include any number and type of components, such as (without limitation): detection / reception logic 201; monitoring logic 203; context / environment logic 205; evaluation logic 207; application / execution logic 209; media buffer logic 211; and communication / compatibility logic 213.”  See also Paragraph 0063: “Communication / compatibility logic 213 may be used to facilitate dynamic communication and compatibility between computing device 100 and personal devices 260A-260C, media source(s) 250, etc., and number and type of other computing devices….”  Examiner asserts the “real-time media play and interactive communication mechanism 110” is a communicator.);
	(c)	a processor configured to provide content about the external device by executing the at least one program, wherein the at least one program comprises instructions to perform (See at least Paragraph 0018: “Computing device 100 further includes one or more processors 102, memory devices 104….”  See also See also Paragraph 0125: “Some embodiments pertain to Example 24 includes a system comprising a storage device having instructions, and a processor to execute the instructions to facilitate a mechanism to perform one or more operations comprising: seeking one or more personal devices accessible to one or more users; presenting media contents….”):
	(d)	receiving, from the at least one communicator, an identifier regarding the external device and an identifier regarding a user input that is input to the external device from the external device (See at least Figure 2: Anderson further teaches the “real-time media play and interactive communication mechanism 110” includes detection / reception logic.  See also Paragraph 0035: “Similarly, toys 260A-260C may be detected by detection/reception logic 201 which then provides the relevant information to monitoring logic 203 to, if necessary, monitor toys 260A-260C and the user’s behavior as it relates to toys 260A-260C, such as whether the user adds an attachment, such [as] a gun put in the hand of a toy 260A, etc., which may then be detected by attachment logic 277 and monitored by monitoring logic 203 over communication medium 240.”  See also Paragraph 0053: “In one embodiment, toys 260A-260C may include identification logic 279 to communicate or report identification (ID) for each toys 260A-260C, where each ID may correspond to a character in the TV show and as it relates to toys 260A-C.  Further, each toy 260A-260C and its add-on attachments may include an embedded ID tag, such as Radio Frequency ID (RFID) tag, which may be known to identification logic 279 and used by detection / reception logic 201 for identification and verification purposes.”  Examiner further asserts that an add-
	(e)	transmitting the identifier regarding the external device and the identifier regarding the user input to the server (See at least Paragraph 0026: “In one embodiment, media source(s) 250 may include one or more repositories or data sources or databases to obtain, communicate, store, and maintain any amount and type of data (e.g., media, scene templates, metadata, real-time data, historical contents, user and/or device identification and other information, resources, policies, criteria, rules and regulations, upgrades, etc.).”  See also Paragraph 0050: “In some embodiment, context / environment logic 205 along with one or more capturing / sensing components 221 may be used to detect, monitor, and collect any amount and type of data (such as data associated with behavior, context, environment, etc.) relating to toys 260A-260C and their corresponding users, etc., which may then be communicated back to media source(s) for use as metadata in current and/or future broadcasts.”  See also Paragraph 0053: “In some embodiments, these IDs may be stored or maintained at media source(s) 250 and/or one or more databases or storage devices associated with computing device 100.  Further, for example, media buffer logic 211 of media mechanism 110 may be used to facilitate storage and communication of these IDs between toys 260A-C, computing device 100, and media source(s) 250.”  Examiner notes the preceding passages teach the received IDs are communicated to the media source(s).  Furthermore, examiner also asserts that an add-on attachment that includes an embedded ID tag is “an identifier regarding a user input that is input to the external device.”);
(f)	receiving content about the external device and the user input from the server, based on the identifier regarding the external device and the identifier regarding the user input and displaying the received content on a screen (See at least Paragraph 0022: “In one embodiment, media source(s) 250 may offer or provide media contents 251, such as media, metadata, and scene templates, etc., to be communicated, over communication medium 240, to media mechanism 110 through one or more components, such as detection/reception logic 201, media buffer logic 211, communication / compatibility logic 213.”  See also Paragraph 0024: “As illustrated and in one embodiment, media source(s) 250 may be separately and remotely located (e.g., cable headend/broadcaster, broadcast channel, server computer, etc.) while staying in communication with media mechanism 110 at a computing device 100 over communication medium 240.”  See also Paragraph 0048:“In one embodiment, media buffer logic 211 may be used to buffer-in/out the various media contents 251 received from media source(s) 250, where such media contents 251 may include (without limitation) media (e.g., programs, shows, movies, advertisements, etc.), metadata (e.g., information relating to the media), and scene templates (e.g., scene template to allow for monitoring or tracking of progression of actions by toys 260A-C to match one or more parts of a scene, etc.), etc.”  See also Paragraph 0102: “Some embodiments pertain to Example 1 that includes an apparatus to facilitate media play and real-time interaction with smart physical objects, comprising one or more capturing/sensing components to facilitate seeking of one or more personal devices accessible to one or more users; one or more output components to present media contents….” See also Paragraph 0107.  Examiner submits the “content about the external device” element 
	(g)	wherein, when the identifier regarding the user input indicates a user input of colliding the external device with another external device (See at least Paragraph 0056: “Further, monitoring logic 203 may be used to detect and monitor, in real-time, the proximity of toys 260A-260C, such as with regard to each other, as their users create or recreate various scenes using their toys 260A-260C.  For example, in one embodiment, this proximity may be monitored by monitoring logic 203 in any number and type of ways….”  See also Paragraph 0062: “It is further contemplated that the order of events may vary in any manner, such as actuator 275 at toy 260A may initiate an event when two toys, such as toy 260A and 260B, are within a given proximity of each other as, for example, in simulation of two toy trucks crashing into each other on the TV show, etc.”  Examiner asserts “the proximity of toys 260A-260C, such as with regard to each other, as their users create or recreate various scenes using their toys 260A-260C” include situations where the detected toys are near each other or touching each other (i.e., colliding).),
	(h)	the receiving of the content comprises receiving, from the server, a video comprising a scene in which a product regarding the external device and a product regarding the another external device are used together (See at least Figure 3; Paragraph 0067: “In the illustrated embodiment, scenario 300 is shown to include personal devices 260A, 260B (e.g., toy trucks) correlating with the two corresponding media characters 310A, 310B shown on a display device of a computing device 100, such as a television.  For example, as illustrated, if the two characters See also Paragraph 0069: “Method 400 begins at block 401 with receiving media contents from media sources, wherein media contents include broadcast media, metadata, scene templates, etc.  At block 403, signals from personal devices (e.g., toys) are received. At block 405, communication between the personal devices and the media contents is established and maintained….   At block 409, upon detecting changes to one or more physical devices (e.g., putting on or taking off of attachments), corresponding changes are facilitated, in real-time, at the media contents….”). 
With respect to claim 11: Claim 11 recites the same limitations as claim 1.  Thus, the same arguments applied to claim 1 also apply to claim 11.
With respect to claim 19: Claim 19 recites the same limitations as claim 9.  Thus, the same arguments applied to claim 9 also apply to claim 19.
With respect to claim 20: Claim 20 recites the same method steps as claims 1 and 11.  Thus, the same arguments applied to claim 1 also apply to claim 20.  Anderson further discloses the additional embodiment limitations of a non-transitory computer-readable recording medium having recorded thereon a program which, when executed by a computer, performs the method of… (See at least Paragraph 0120: “Example 19 includes at least one non-transitory machine-readable medium comprising a plurality of instructions, when executed on a computing device, to implement or perform a method or realize an apparatus as claimed in any preceding claims or examples.”  See also Paragraph 0141: “Example 40 includes at least one non-transitory 
With respect to claim 21: Anderson discloses the mobile device of claim 1, wherein the receiving of the content comprises receiving, from the server, a video comprising a scene in which a product regarding the external device and a product regarding an other external device are used together (See at least Figure 3; Paragraph 0067: “In the illustrated embodiment, scenario 300 is shown to include personal devices 260A, 260B (e.g., toy trucks) correlating with the two corresponding media characters 310A, 310B shown on a display device of a computing device 100, such as a television.  For example, as illustrated, if the two characters 310A, 310B on the screen move towards collision or passing each other, the two physical toys 260A, 260B may also correspondingly collide or pass each other as further described with reference to FIG. 2.”  See also Paragraph 0069: “Method 400 begins at block 401 with receiving media contents from media sources, wherein media contents include broadcast media, metadata, scene templates, etc.  At block 403, signals from personal devices (e.g., toys) are received. At block 405, communication between the personal devices and the media contents is established and maintained….   At block 409, upon detecting changes to one or more physical devices (e.g., putting on or taking off of attachments), corresponding changes are facilitated, in real-time, at the media contents….”). 
With respect to claim 22: Claim 22 recites the same limitations as claim 21.  Thus, the arguments applied to claim 21 also apply to claim 22.
Claim Rejections - 35 USC § 103













The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Jackovin (Pub. No. 2014/0089142). 
With respect to claim 2: Although Anderson discloses the mobile device of claim 1, the reference does not teach the remaining limitation.  However, Jackovin discloses wherein the received content comprises content received from the server to provide a social networking service (See at least Paragraph 0034: “[The] system retrieves (140) the product information from the database and sends (112) the product information to the mobile device (10) via the network (14).”  See also Paragraphs 0035-0036: “If the product information is correct, the user … may (154) post (156) all or some of the information to the user’s social media profile (158), timeline, and/or activity feed.  (FIGS. 1, 4, and 7).  The user may “tag” (160) the product by, selecting the tag button (162) displayed on the graphical user interface (292) on the mobile device (10).  (FIGS. 1, 4, and 7).  In response, the mobile device (10) transmits to the server (22) that the user has selected the tag button and the server (22) posts (164) to the user’s social media profile (158) a post indicating that the user has tagged the product.  Once the server (22) has published the post, the user, and others authorized by the user may comment on and/or “like” the post.  If other users like (166) the post, the server (22) 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a social media platform and technical features that allow users to share information about products on the social media platform as described by Jackovin in Anderson’s invention with the motivation of offering “a portable scanner system with increased product information and the ability to share this information” as taught by Jackovin over Anderson.  Jackovin Paragraph 0004.
With respect to claim 12: Claim 12 recites the same limitations as claim 2.  Thus, the arguments applied to claim 2 also apply to claim 12.
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Rasband (US 8833652).
With respect to claim 3: Although Anderson discloses the mobile device of claim 1, the reference does not teach the remaining limitation.  However, Rasband discloses wherein the received content comprises content determined by the server based on information about a product regarding the external device (See at least Column 6, Lines 20-37: “System 10 also includes server 16.  Server 16 may include transmitter Product determination module 46 may be program instructions that when executed by processor 42 determine and select item data corresponding to received tag data as discussed with respect to FIG. 3.  Item database 48 stores item data corresponding to one or more items.  For example, item data may include item price, item specifications, customer reviews of the item, item video, hyperlinks to websites containing information about the item, graphical content, literary content, item identifiers, and other item data.  In particular, the stored item identifiers may be a unique character sequence for an item.”  See also Column 8, Line 53: Rasband further teaches the selected content “may be transmitted to and displayed on mobile device 12.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify content based on an item identifier as taught by Rasband in Anderson’s invention.  As demonstrated by Rasband, it is within the capabilities of one of ordinary skill in the art to include such features in Anderson’s invention with the predictable result of “facilitating real-time media play and interaction between media and personal devices” as needed in Anderson at paragraph 0070.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 4: The proposed combination of Anderson and Rasband references discloses the mobile device of claim 3, wherein the information about the product comprises at least one of a model name, a serial number, a manufacturer number, and a product number of the product (See at least Rasband Column 6, 
With respect to claim 13: Claim 13 recites the same limitations as claim 3.  Thus, the arguments applied to claim 3 also apply to claim 13.
With respect to claim 14: Claim 14 recites the same limitations as claim 4.  Thus, the arguments applied to claim 4 also apply to claim 14.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Rasband and further in view of Rivas (Pub. No. 2010/0093434).
With respect to claim 5: Although Anderson discloses the mobile device of claim 1, the reference does not explicitly teach the remaining limitation.  However, Rasband discloses wherein, in the receiving of the content, detailed information for using a product regarding the external device is received from the server (See at least Column 8, Lines 44-53: “If it is determined the received item ID corresponds to a stored item ID, the stored item data corresponding to the stored item ID is selected (Step S1110).  In particular, each stored item ID may correspond to item data stored on item database 48.  For example, each stored item ID may correspond to item data such as specific graphical, video and/or literary item data stored in item database 48, e.g., customer reviews, video advertisements, video of item 54 being used, uniform resource locators (URLs) among other content that may be transmitted to and displayed on mobile device 12.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitation.  However, Rivas discloses presenting content based on the identifier regarding the user input being a first identifier (The limitation describes initiating transmission of content after pressing a button on the external device.  This interpretation is consistent with the applicants’ specification at paragraph 0061.  See at least Paragraph 0015: “In one embodiment of the wireless entertainment device, a child’s toy that resembles a teddy bear features sophisticated communications equipment beneath its fabric covering.”  See also Paragraph 0028: “[The] wireless entertainment device could function as an input device used to log on wirelessly to the website via a client PC after a button located somewhere on the plush figure is pressed, resulting in wireless communication with the client PC.  The configuration of this dialogue box may consist of audio or video content that may have been imported from another source….”).    
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to initiate transmission of content to the user’s device upon pressing a button on the toy (e.g., external device) KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 15: Claim 15 recites the same limitations as claim 5.  Thus, the arguments applied to claim 5 also apply to claim 15.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Jackovin and further in view of Rivas.
With respect to claim 6: Although Anderson discloses the mobile device of claim 1, the reference does not explicitly teach the remaining limitation.  However, Jackovin discloses wherein, in the receiving of the content, a graphical user interface (GUI) for uploading data about a product regarding the external device is received from the server (See at least Paragraph 0012: “FIG. 12 illustrates a display diagram showing a display of a annotation screen in accordance with one embodiment.”  See also Paragraph 0030: “[The] user may scan (104) a product (106)….  The mobile device (10) executes computer executable instructions to convert the scanned information to a digital code.  Once the code (108) is scanned (104), the mobile device (10) sends (110) an information request regarding the product (106) to the server (22) across the network (14).  The server (22) obtains the information regarding the product and sends (112) the requested information via the network (14) to the mobile device (10) that receives (114) the product information.”  See also Paragraph 0035: “If the product information is correct, the user is provided with the option to annotate (148) the product information with additional data provided by the user.”  See also Paragraph 0037: “FIG. 5 is a flow diagram showing the steps typically performed by the system to allow the user to add content to product information as first described above in Step (118) associated with FIG. 3.  The process starts (180) by determining (182) whether the user desires (182) to add a photograph.  If the user desires to add a photograph, the user uses a computer, such as the mobile device (10), a laptop (46), a tablet (48), or desktop computer (58) to upload (184) a photograph to the server (22) via the network (14).  Once the photograph is uploaded to the server (22), the server (22) may store (186) the photograph in one of the databases (24), (26), or (28)….  The user may also add (190) a tip or review to the server (22) via a computer system (10), (46), (48) or (58).  Once the server (22) receives the tip or review across the network (14), the server (22) may store (194) the tip or review in one of the databases (24), (26), or (28)….”  See also Paragraph 0038: “If the user desires to rate (198) a product, the user may upload (200) a rating to the server (22) across the network (14) using a computer, (10), (46), (48) or (58).  The rating may be a single designation, such as a thumbs up or thumbs down, or may be a numeric or star rating such as those known in the art.”  Examiner asserts that the annotation screen displayed in figure 12 is a GUI for uploading data about a product.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to provide an interface that enables users to upload additional content about a product (e.g., photographs, tips, reviews, ratings, etc.) to a server as described by Jackovin in Anderson’s invention with the motivation of offering “a portable scanner system with increased product information 
	The references do not explicitly teach the remaining limitation.  However, Rivas discloses presenting content based on the identifier regarding the user input being a second identifier (The limitation describes initiating transmission of content after pressing a button on the external device.  This interpretation is consistent with the applicants’ specification at paragraph 0061.  See at least Paragraph 0015: “In one embodiment of the wireless entertainment device, a child’s toy that resembles a teddy bear features sophisticated communications equipment beneath its fabric covering.”  See also Paragraph 0028: “[The] wireless entertainment device could function as an input device used to log on wirelessly to the website via a client PC after a button located somewhere on the plush figure is pressed, resulting in wireless communication with the client PC.  The configuration of this dialogue box may consist of audio or video content that may have been imported from another source….”).    
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to initiate transmission of content to the user’s device upon pressing a button on the toy (e.g., external device) as taught by Rivas in the combination of references.  As demonstrated by Rivas, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “facilitating real-time media play and interaction between media and personal devices” as needed in Anderson at paragraph 0070.  KSR International Co. v. Teleflex Inc.
With respect to claim 16: Claim 16 recites the same limitations as claim 6.  Thus, the arguments applied to claim 6 also apply to claim 16.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Valeriano (Pub. No. 2014/0304292) and further in view of Huang (Pub. No. 2015/0178878). 
With respect to claim 7: Although Anderson discloses the mobile device of claim 1, the reference does not explicitly teach the remaining limitations.  However, Valeriano discloses wherein, in the receiving of the content, a GUI for communicating with another user who uses a product that is identical to a product regarding the external device is received from the server (See at least Paragraph 0013: “A ‘social network’ is a system that provides users … the ability to interact with one another via a communications network….  Users may interact with friends and existing contacts, or discover and interact with new friends and contacts via the social network.”  See also Paragraphs 0032-0034: “For example, User A may query his social network to find someone who owns Product A.  The query may include one or more identifiers associated with Product A, such as, for example, a name, make, model, description and/or the like of Product A.  In an embodiment, the query may include a barcode, a UPC, EPC, GTIN, or other unique identifier.  In an embodiment, the query may include an indication that User A wants to locate someone who owns Product A.  The query may indicate a degree of separation between User A and a queried user.  For example, the query may indicate that User A is a friend of friend of a queried user.  In an embodiment, a query may identify User A.  For example, the query may include User A’s name, screen name, handle, and/or the like.”  See also Paragraph 0041: “In an 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate technical features that enable users to communicate with someone in their social network who also owns an identical product as taught by Valeriano in the combination of references with the motivation of offering a system to efficiently obtain product data from those who own or have used the product as taught by Valeriano over the previously cited references.  Valeriano Paragraphs 0001 and 0026.
	The references do not explicitly teach the remaining limitation.  However, Huang discloses presenting content based on the identifier regarding the user input being a third identifier (Examiner submits the limitation describes transmitting content after shaking the device. This interpretation is consistent with the applicants’ specification at paragraph 0116.  See at least Paragraphs 0029-0031: “In some embodiments, the user trigger information currently received by the terminal incudes: user trigger information See also Paragraph 0034: “S103: Generate a recommendation message according to the information about at least one set of character strings, and display the recommendation message in a present user interface.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to initiate transmission of content to the user’s device upon shaking the external device as taught by Huang in the combination of references.  As demonstrated by Huang, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of “facilitating real-time media play and interaction between media and personal devices” as needed in Anderson at paragraph 0070.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 17: Claim 17 recites the same limitations as claim 7.  Thus, the arguments applied to claim 7 also apply to claim 17.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Valeriano in view of Huang and further in view of DeLand (Pub. No. 2014/0218461).
With respect to claim 8: Although the proposed combination of Anderson, Valeriano, and Huang references discloses the mobile device of claim 7, they do not teach the remaining limitation.  However, DeLand discloses wherein the at least one program further comprises instructions to perform making a video call to the another user by using the GUI for communicating with the another user (See at least Paragraph 0001: “The present invention relates generally to video conferencing, and more particularly, to video conferencing integrated with a social network.”  See also Paragraphs 0003-0005: “FIG. 1-3 illustrate how a conventional Facebook video call is initiated.  As shown in FIG. 1, a social network webpage for Facebook user “Nathan” 101 is illustrated….  A chat friends list 104 appears on the right side of the screen.  The chat friends list 104 lists all of Nathan’s 101 friends who are currently signed into Facebook and available to chat….  As illustrated in FIG. 2, if Nathan decides to begin a conversation with Arun 208, Nathan clicks on Arun’s 208 name in the chat friends list 204, and a chat window appears at the bottom of the screen….  The right side of the chat window title bar 203 displays a start video call button 204.  If Nathan presses the start video call button 204, a message is sent to Arun 208 notifying him of Nathan’s 201 invitation to video chat, Facebook initiates a connection, and Nathan 201 and Arun 208 may engage in a video conversation.  After clicking the start video call button 204, as shown in FIG. 3, a video chat window 302 appears in the middle of the screen.  The 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features that enable a user to initiate a video call with a friend upon clicking on the friend’s screen name as taught by DeLand in the combination of references.  As demonstrated by DeLand, it is within the capabilities of one having ordinary skill in the art to include such features in the combination of references with the predictable result of “initiat[ing] communication between the querying user and the queried user” as needed in Valeriano at paragraph 0041.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 18: Claim 18 recites the same limitations as claim 8.  Thus, the arguments applied to claim 8 also apply to claim 18.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Werner (Pub. No. 2014/0224867).
With respect to claim 10: Although the Anderson reference discloses the mobile device of claim 1, it does not explicitly teach the remaining limitations.  However, Werner discloses wherein the at least one program further comprises instructions to perform: displaying a GUI for determining whether to display the content about the external device when the identifier regarding the external device and identifier regarding the user input are received (See at least Paragraph 0132: “Turning to FIG.18, example process 1800 generally begins at 1804, where the user causes the electronic device to “scan” the smart tag of the item for which the user desires to obtain digital content.  For example, to scan the smart tag, the user 110 activates the NFC See also Paragraph 0133: “At 1816, upon receiving the request from the electronic device 102, the digital experience manager 510 determines if the requesting user is the registered owner.”  See also Paragraph 0136: “Referring again to FIG. 18, at decision block 1820, if the item is registered to the requesting user (i.e., if the requesting user is the registered owner) or, optionally if the requesting user is “friends” with the registered owner, the process 1800 proceeds to 1824, where a menu of options designated for registered owners is presented to the user.”  Examiner asserts a “menu of options designated for registered owners” is a graphical user interface.);
	determining whether to display the content about the external device, based on user input through the displayed GUI (See at least Paragraph 0137: “An options menu 2012 is presented below the welcome message.  The option menu 2012 includes the option 2016, which provides exclusive news and information.  Selection of this option will, for example, give the user option of selecting from special video, reports, pictures, and news that give the product “life,” such as video that describes how, where, and by whom the item was produced, video that describes key features and uses of the item, video of interviews of other users, such as famous athletes, about how, when, and where they use the item, video that provides specifics about the item, and video that shows the item’s triumphs….”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to determine whether to KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Furthermore, it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include such features in Anderson’s invention with the motivation of offering a system “for enhancing users’ overall experiences with physical items by supplementing their physical experiences with digital experiences” as taught by Werner over Anderson.  Werner Paragraph 0004. 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson. 
With respect to claim 23: Anderson discloses the mobile device of claim 1, wherein: (a)	the at least one communicator is configured to exchange data with a second external device (See at least Paragraph 0020: “FIG. 2 illustrates a real-time media play and interactive communication mechanism 110 according to one embodiment.  In one embodiment, media mechanism 110 may include any number and type of components, such as (without limitation): detection / reception logic 201; monitoring logic 203; context / environment logic 205; evaluation logic 207; application / execution logic 209; media buffer logic 211; and communication / compatibility logic 213.”  See also Paragraph 0063: “Communication / compatibility logic 213 may be used to facilitate dynamic communication and compatibility between computing device 100 
	(b)	the processor is configured to provide content about the second external device by executing at least one program; and the at least one program further comprises instructions to perform (See at least Paragraph 0018: “Computing device 100 further includes one or more processors 102, memory devices 104….”  See also Paragraph 0073: “Computing system 500 includes bus 505 … and processor 510 coupled to bus 505 that may process information.”  See also Paragraph 0125: “Some embodiments pertain to Example 24 includes a system comprising a storage device having instructions, and a processor to execute the instructions to facilitate a mechanism to perform one or more operations comprising: seeking one or more personal devices accessible to one or more users; presenting media contents….”):
	(c)	receiving an identifier regarding the second external device and an identifier regarding a user input that is input to the second external device from the second external device (See at least Figure 2: Anderson further teaches the “real-time media play and interactive communication mechanism 110” includes detection / reception logic.  See also Paragraph 0035: “Similarly, toys 260A-260C may be detected by detection/reception logic 201 which then provides the relevant information to monitoring logic 203 to, if necessary, monitor toys 260A-260C and the user’s behavior as it relates to toys 260A-260C, such as whether the user adds an attachment, such [as] a gun put in the hand of a toy 260A, etc., which may then be detected by See also Paragraph 0053: “In one embodiment, toys 260A-260C may include identification logic 279 to communicate or report identification (ID) for each toys 260A-260C, where each ID may correspond to a character in the TV show and as it relates to toys 260A-C.  Further, each toy 260A-260C and its add-on attachments may include an embedded ID tag, such as Radio Frequency ID (RFID) tag, which may be known to identification logic 279 and used by detection / reception logic 201 for identification and verification purposes….  Further, for example, media buffer logic 211 of media mechanism 110 may be used to facilitate storage and communication of these IDs between toys 260A-C, computing device 100, and media source(s) 250.”  Examiner notes the preceding passage teaches the detected IDs are communicated to the media source(s).  Furthermore, examiner also asserts that an add-on attachment that includes an embedded ID tag is “an identifier regarding a user input that is input to the external device.”);
	(d)	displaying content related to the identifier regarding the external device and the identifier regarding the user input that is input to the external device from the external device (See at least Paragraph 0022: “In one embodiment, media source(s) 250 may offer or provide media contents 251, such as media, metadata, and scene templates, etc., to be communicated, over communication medium 240, to media mechanism 110 through one or more components, such as detection/reception logic 201, media buffer logic 211, communication / compatibility logic 213.”  See also Paragraph 0024: “As illustrated and in one embodiment, media source(s) 250 may be separately and remotely located (e.g., cable server computer, etc.) while staying in communication with media mechanism 110 at a computing device 100 over communication medium 240.”  See also Paragraph 0048:“In one embodiment, media buffer logic 211 may be used to buffer-in/out the various media contents 251 received from media source(s) 250, where such media contents 251 may include (without limitation) media (e.g., programs, shows, movies, advertisements, etc.), metadata (e.g., information relating to the media), and scene templates (e.g., scene template to allow for monitoring or tracking of progression of actions by toys 260A-C to match one or more parts of a scene, etc.), etc.”  See also Paragraph 0102: “Some embodiments pertain to Example 1 that includes an apparatus to facilitate media play and real-time interaction with smart physical objects, comprising one or more capturing/sensing components to facilitate seeking of one or more personal devices accessible to one or more users; one or more output components to present media contents….” See also Paragraph 0107.  Examiner submits the “content about the external device” element broadly includes media content (as described in Anderson) under the broadest reasonable interpretation of the claim.).
	Although Anderson discloses the invention may display a scenes involving the two toys (i.e., external devices) being used together (See Figure 3 and Paragraph 0067), the reference does not explicitly teach displaying a separate content related to the identifier regarding the second external device and the identifier regarding the user input that is input to the second external device from the second external device, simultaneously on the screen.  However, examiner asserts the limitation merely recites the repetition of previously recited steps to display content related to an St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 With respect to claim 24: Claim 24 recites the same limitations as claim 23.  Thus, the arguments applied to claim 23 also apply to claim 24.

Response to Arguments
Applicant's arguments filed June 11, 2020, have been fully considered but they are not persuasive. 
Regarding the prior art rejections: In response to the claim amendments, the examiner revised the prior art rejections.  Examiner submits the applicants’ arguments are deemed moot and not persuasive in view of the updated prior art rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(A)	Roberts (Pub. No. 2012/0147022) discloses “methods and systems for providing access to content during the presentation of a media content instance….”  Paragraph 0012.  See also Paragraphs 0020, 0020, and 0024.
(B)	Cohen (US 5556339) discloses a computer toy, where the use of such toy “can simulate painting a picture, fitting together the pieces of a picture puzzle, connecting dots to form a picture, and other amusing activities.”  Column 2, Lines 29-32.  
(C)	Bhatti (US 7654455) discloses “a system and method for achieving a tailored content response based upon a product identifier coupled with a user identifier.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/J.J.L/Examiner, Art Unit 3629                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687